Citation Nr: 0902765	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert C. Bradshaw, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Winston-Salem, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran has appointed an individual as his representative 
for this appeal.  The Board notes that any person may be 
authorized to prepare, present, and prosecute one claim.  
38 C.F.R. § 14.630 (2008).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in October 
2008.  A transcript of the hearing is in the claims folder.  
The veteran waived RO consideration of a statement he 
submitted at this hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed PTSD as a result 
of stressors he experienced in Vietnam.  The veteran's 
claimed stressors include being present for an attack on Long 
Binh immediately upon arrival in Vietnam and before he was 
even assigned to his unit.  He notes that he was then 
assigned to the 553rd Heavy Equipment Maintenance Company, 
and records confirm he was with this unit from January 1968 
until September 1968.  The veteran states that he was 
assigned to guard convoys of private contractors during this 
period which came under attack, and that rocket and mortar 
attacks continued at Long Binh.  The veteran was then 
transferred to the 8th Battalion, 6th Artillery of the 1st 
Infantry Division in September 1968, where he remained until 
he left Vietnam.  He states this unit was located in Lai Khe, 
and that it was also subject to enemy attacks.  

The evidence shows that the veteran has been diagnosed with 
PTSD.  However, there has been no action taken to obtain 
credible supporting evidence that the claimed in-service 
stressor occurred.  The veteran has supplied descriptions of 
several stressors as well the units to which he was assigned.  
Furthermore, his personnel records contain the names of these 
units and the dates he was in these units. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008). 

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action: 

1.  The RO or AMC should review the 
file and prepare a summary of the 
veteran's claimed stressors, including 
1) having been present for attacks on 
the base at Long Binh by both infantry 
attacks and mortar and rocket fire, and 
having been loaned out for guard duty 
on private convoys while serving in the 
553rd Heavy Equipment Maintenance 
Company between January 1968 and 
September 1968, and 2) mortar fire or 
attacks at Lai Khe for the period from 
September 1968 to January 1969 while 
serving in the 8th Battalion, 6th 
Artillery of the 1st Infantry Division, 
and 3) any other stressor which becomes 
capable of verification in the event 
the veteran submits additional evidence 
concerning it.

Unit histories of the veteran's unit 
while located on the Long Binh base, 
and which would most likely confirm the 
reported stressors of enemy attacks on 
this base or show that personnel were 
assigned to convoy duty should be 
obtained for the period from January 
1968 to September 1968.  These may be 
researched or obtained by the RO/AMC.  
Similar information should be requested 
for the 8th Battalion, 6th Artillery of 
the 1st Infantry Division for the 
period from September 1968 to January 
1969.  

2.  If any research efforts undertaken 
by the AMC or RO do not result in 
verification of any in-service 
stressful events, the stressor summary 
and all associated documents should be 
sent to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and/or any other appropriate 
source.  Any information that might 
corroborate the veteran's alleged in-
service stressor(s) should be 
requested.

The JSRRC should be requested to 
attempt to verify any of the veteran's 
reported stressors listed above, and 
should obtain unit histories of the 
veteran's units.  Such unit histories 
should include Long Binh while serving 
in the 553rd Heavy Equipment 
Maintenance Company (January 1968 to 
September 1968), and Lai Khe while 
serving in the 8th Battalion, 6th 
Artillery of the 1st Infantry Division 
(September 1968 to January 1969).  

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA PTSD 
examination by a psychiatrist to 
ascertain the nature and likely 
etiology of any current psychiatric 
disorder, to include PTSD.  The entire 
claims file must be made available to 
the examiner, and the examination 
report should include discussion of the 
veteran's documented medical history, 
including the PTSD diagnoses.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all current psychiatric 
disorders.  The examiner should provide 
an opinion as to whether the veteran 
has a current diagnosis of PTSD that is 
more likely than not (50 percent 
probability or greater) due to a 
verified in-service stressor.  If PTSD 
due to a verified in-service stressor 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should 
explain why the veteran does not meet 
the criteria for a diagnosis of PTSD.

If the veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
is etiologically related to the 
veteran's active duty service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


